William B. Brown, J.,
dissenting. I dissent from the syllabus and from the judgment.
The case is essentially concerned with the construction *55of R. C. 3937.18, as it read in 1966 when the injuries involved here were sustained. The statute is written in specific and unambiguous terms. It provides:
“No automobile * * * policy of insurance * * * shall he * * * issued # * * unless coverage is provided therein * * * limits for bodily injury or death set forth in Section 4509.20 of the Revised Code, under provisions approved by the Superintendent of Insurance, for the protection of * * * [victims of uninsured motorists].”
Section 4509.20, as in effect at the time of the collision, read:
“ (A) A policy * * * does not comply with * * * [Financial Responsibility Act coverage requirements] unless * * * such policy * * * is subject, if the accident has resulted in bodily injury or death, to a limit, exclusive of interests and costs, of not less than ten thousand dollars * * Furthermore the policy issued by the appellant to the appellee provided the coverage and the protection herein contained in R. C. 4509.20.
This court has spoken definitively about provisions of statutes that are clear:
“It has been so frequently stated as to become axiomatic that the meaning and intent of a legislative enactment are to he determined primarily from the language itself. The plain provisions of a statute must control. If there is no ambiguity therein there is no occasion to construe or interpret. To construe or interpret what is already plain is not interpretation hut legislation, which is not the function of courts.” Iddings v. Board of Education of Jeferson County School District (1951), 155 Ohio St. 287, 290.
In the instant case the language is clear, as can he seen from a reading of the statute: There is no prohibition of setoff clauses. In such an instance there is no justification for reaching out to construe or interpret the statute.
Further support that the setoff provision of the policy was not prohibited is provided by the 1970 amendment of R. C. 3937.18.. To the original statute was added para*56graph (D), which, in specific language forbade setoff provisions.3
There has long been a presumption in Ohio that there must be a reason for a legislative amendment to a statute. This was established in Lytle v. Baldinger (1911), 84 Ohio St. 1, 8, wherein the court stated:
“The presumption is, that every amendment to a statute is made to effect some purpose. That purpose may be either to add new provisions and conditions to the section as it then stands, or for the purpose of making plain the meaning and intent thereof.” In this case, it has been established that the original statute was clear and unambiguous; the amendment, therefore, did add a new provision. The statute in its original draft was clear. The intent was to provide protection for people injured by the owner or operator of an uninsured vehicle; the amount of protection was regulated by the Financial Responsibility Act. There was no ambiguity regarding setoff provisions that needed clarification; such provisions did not conflict with the statute as long as the policy guaranteed recovery above the minimum set by the Financial Responsibility Act. The amendment therefore changed the law and prohibited such setoff contracts; whereas, before, the law had not prohibited such setoffs.
The majority decision impinges on the freedom to contract. This court has cautioned against overextending the public policy argument to invalidate contracts:
“Agreements voluntarily and fairly made between competent persons are usually valid and enforceable, and the principle that agreements opposed to public policy are not enforceable should be applied cautiously and only in circumstances patently within the reasons on which that doctrine rests.” Gugle v. Loeser (1944), 143 Ohio St. 362, paragraph one of the syllabus.
“In Ohio, the courts have held that an insurance policy *57is to be treated as a voluntary contract which is subject to the public policy of the state.” L’Orange v. Medical Protective Co. (C. A. 6, 1968), 394 F. 2d 57, 59.
Therefore, since the contract at hand is a voluntary one, it should be voided only “on circumstances patently within the reasons on which that doctrine rests.” The set-off provision in the contract does not patently injure the public nor patently violate any statute. This provision does not prevent a recovery on the policy for injuries suffered from an uninsured motorist nor does it set the amount of compensation the injured shall receive below the minimum limit established by law.

“(D) The coverage required by this section shall not be made subject to an exclusion or reduction in amount because of any workmen’s compensation benefits payable as a result of the same injury or death.”